 

a 4 AINE A cf ~
x Ales OF Sie CLA)

DL bv He 94 (AE a

c-70 C C SEKI

of  Movage's Te

jf. fl fe | Mf Hon LS op c .

i Wh ot Ss < whi, hs j ery ’
Ae Cl [pra fof) /S Eieyt SY

 

 
   

(ica t! J eins
fez 7} “a (fT Oe 22
~ “ or. L Wal hk A % HfL Z fr oe ~

, Chee Mave Hons We
CA;
fd Me Mabn's FN pe
f Xx in ” fey tae Cf! " 7 ,
ay Ane iS SHO” ° gil Th We. Aovrnr
LOY Ph oot AlCl ¢
Ad aa a a
(I 6 “ ce bier > aunt CAW A Cue . Me a
i “} 7 ef JC eee é é OF : cy A fe i
, Aft /, jac 2 Ne UE hf Ales
fp OP baw : vA
Le ee

Sena

/ ge. , ee : é fk C ge.

Wy Ap oe ‘ f yep Os

fh tant 7 a | / fe Li ihe Mv / A. Z ‘te fe if & Xe JU# al iy ; Y
ALG a {fe (epic Ly oF

-

A OMT _

 

 
 

; / Case Lf
9, goog e # é Eat ¢ £9 ie
? “ Catt Ath i GF Eco 9

. a fU fT raph 13 Ss: Fee J40 yeoe pe ~ Care

f |
AO Ee Cayenne Call Asp, SUS teal
Lehi O cofe cn Yo :
al c eK fm. Au Kor) COMMAS yr

nips fCSS Cn Spa

 

 

A ets CNS Anil fee :
co YhY AE. SP HCY Lense. De hed ,
pO fn yuuclelie C&P
(© Unset is PERE ape!

_ / Te eo
INCE Ard Af" (pe

PP ono Sf d 2 f . - = é ‘ A fer ae
‘ OJ ° . 4 f / a 2 4 o f L4i¢ fe wih fot
i fe f . i f wet a fé
"2 f a ' ayy Yo a éf / A IO Ap / SAS, SS
Flt é ; « i ma q ‘a
chy 4A (Gn re Cf oo M3 ° aha f

+ SA iM ff f A “AS
, a . fe « vg
yo ds

Ae fom

, Kalin Aly a :

“ Moco

  

OLE

 

Yi het en BECK

f

é z tA aes
meee
yo FAS

 
  

fue APEPB “ RP poepe Ny 6, Filed 08/11/21 Page 4 of 49 ,
dy " , . ‘ A fbf é ess ~~} if fe Be Ls Lag pogo
oof gp VAP (Ge é if y ia Se oy Ae.
AA AS so i, hole, OA i (le fe fey j , ,

Ow etek J & One pod Hee e €. Aele S
Jef K Me MWh S Chit St Ly he
nope Wei Aitre. Lewiptshe ad
F% ied Me 1S) MY, fH if Log Aiier 7 4¢
Ck AM (PE A gO. RAK / hea},

feo homthes, 3 A «
fot Ys Loy - — A “a é We ef LZ me “AG a MES ef / LG ee Cf. eye
few: f é ke f = £ fe os |

  

     

; fif sp po P4 e ALL Of ae
L “ ? {ifs 4 & ~F a 7 ton c 6 Seer Ss Lo ad GA fF | cae LKR 2ALT
} op A

ff aa A, as a
Cy BA (eM eAI, S

L Mh (od, LAA Ae
qf e A LU he Stipa fA /, iS ACY f SCA oO
“ok CL ai sion wv WAR “ai - oO (ole
lf A AY MAC.
- S | ji hu) iA a

  
   
   

   

 
At /f
& pedi Sill Nhe kx aK) MAF
Me TOA Wh Bo ek So Ste Ay; Ye. Ax S i yew!
A oni Lin) fe fet teal A) Cat ;
HK wt Wc ho Jf ac. LG, Mi eed

ase 118 -¢r-00015-A um pf ped 08/21, Pagefof 197 C
Wi LEX Ly Ai/ re We. oo SA LE oe 77 ce Vy A yy

  
 

  

hy SUN, Z Ce x fy OJ 2? a ALC a), hfe Z)

hed Swe Se

fee. Weis A Oy
[LILA the 43 Ge. | oy Fen ce ff 7A ne ced a “7 o
Of PHS He (Fe ¢ lonrtaed (4 7
Cé Me A Le wy € nL a, L fhe io -

OF ibe ) CJA © Fo oben
whe Yok Shyer YIDIS GC ANCL 2 a Lo
Mes <Y es 4 Jee : 1 I i nae

 

    
 
    

    

 
   
Case 1:18- “cr T0004 S- AKH pipe be Filed 08/11/21 Page 6 of 19

REM COSY hey

gad We Lux if JER leper
Mn depke $WEES O fest bles)

   

    

2 (PAE ”% dy iden KU fepe!' Go |
wine oe MEE GE he lata

(pfhifl OO A 04 AAT Wh ey,
Ly (ee

4 /

. CY

4 AO, LO Ke. fs ,
Ke x ag YH « Me:

  

 

  
  
  

Moe ef ele,

   

 
Case 1:18-cr-00015-AKH Document 776 Pleyel ted Page 7 of A9

, TS fied /

4 JUSk- fT
if

i Poem ° a .
' ; / : of f Yy a mn va } KE ttf COLE] LE f:

      

 

f
J
 

fy eur chew? TA! r

A (>
¢

 

 
 

} :18/€r- 09015-A H Document 776 Filed. Bil y2d (Pa 4
ALP ib gh Ae . y Yip pay Cand 9g x
MY ACA KA CU iA i AALE f= Ci

 

 

   

“se sane Me "OF é [- a a oy |
5) ce ype ALT, LG LLG JS OC JE 2) PAG
OF US. AIL, TH ~ AIS 1062) toed

fi PIO of Ak ff, wy CA U if! cy a L 4, W YD kd « SF 49. hues c, 2 ea

| Yo) A. 2é
fed ©; GIS CLaz CK, bo),

acer il 4, fn Cb AAAI Ath iap
Aor ala ke ~ AC IL Vit wz fe ~ CEM PA SICE.
DA Wi Co) ~ COI: AGERE Le CLAMS
te) Ye CMAY NEY SS Sppih # Ug OL Son
of Ke. Cort Chee te. fUY 4 ry ACC,
Cee. Lehi t By et presen ©)

CC COWCLUS LE AL

 

secret

The Mo Ay Ad foils Ke es

 

 
Case 1:18-cr-00015-AKH Document 776 Filed 08/11/21 Page 10 of 19

Cee. Lop ff °F Gy fy —_ Lc
an Choe foerpyl ly CF
(MELE J Ht 4 i} ( SAL.

Vp Ja ~

 

   
Case 1:18-cr-00015-AKH Document 776 Filed 08/11/21 Page 11 of 19

 

/ / a ‘} if L 7 c __ f : :

EL f Th Cs lor Uc Sct eM); MN

ofl fd CA U3 ~ 4S Ce
Ae ws fen

 
Case 1:18-cr-00015-AKH Document 776 Filed 08/11/21 Page 12 of 19

 

 
John “will answer quésdai@s WHSrHAQM] Bn Add kidacke’s enitty Tarthiightd Ai LaMepchitable idiedfths in addition to
special insight about the mob, Pennisi “gives lessons about life and business" on the podcast, and "you can extract some value
there" in a one-on-one talk, or even a “two-on-one" where you can share the cost of the session with a friend.

There is also a "broader webinar type thing where maybe you and a whole bunch of people" can have a group session with
Pennisi that will cost individuals “much less money," said LaVecchia, sounding a little like the sideshow promoters Gang Land
recalls seeing in Coney Island exhorting kids to c'mon in and meet the bearded lady and the two-headed chimpanzee.

LaVecchia didn't disclose the prices for any of the options, but he noted that "there is a fee structure" that is based on the
"access that you want" as well as "your appetite and your budget." He instructed viewers to "click the link below" and fill out the
form that asks for your name and email address. "Somebody will be in touch, and then we'll take it from there." ”

it's not likely that Pennisi will agree to chat with private investigators or defense lawyers for mobsters who have been convicted
at trials where he testified, or that he'll let Luchese wiseguys who're expecting to be indicted based on information he's given
the feds as customers of his "sitdown series with John Pennisi."

John Pennisi NY Post Photo litustrationThen again, it wasn't likely when Pennisi was sentenced to a no jail prison term and
given five years of supervised release last November that he'd be meeting up with ex-cons and cchosting a podcast that has
aired more than 50 times. So you never know..

And since neither half of the podcast cited any parameters for the topics you could discuss with the Button Man or the MBA, it's
likely that Pennisi would be willing to discuss, and maybe even expand on, the paranormal experience he had with his late
grandparents that he shared with Jenkins.

As Gang Land reported last week, after praying fo them and asking them to give him a sign to let him know if he should
surrender to the FBI, Pennisi told Jenkins that he got an unmistakable one.

"| didn't live by a train station," Pennisi said. "You had to walk (there.) There was no planes flying around. It wasn't an
earthquake. Gary, | swear to you, | had wine glasses and different glasses and dishes in the house. Everything was shaking in
the house,” he said in a high pitched vaice, imitating the sound of glasses clicking, "bing bing bing bing bing bing." |

"| aven called my mother up and | says, '| want you to listen to something.’ This went on for hours. She says, ‘What is that?” |
says, ‘It's the glasses. | prayed to Grandma and Grandpa. It's the glasses and the dishes and the house is shaking.’ Gary, |
can't even explain it. And THAT was my sign to go."

After Losing To The Jury, The Judge, And The Appeals Court, Boobsie Slams His Lawyer

Eugene CastelleWhat's a mobster to do? He made a dumb decision and rolled the dice instead of taking a sweet plea deal of
eight-to-14 months in prison for gambling. At trial, he was convicted of gambling and racketeering and sentenced to 77 months..
He then lost his appeal, as-well as his motion for compassionate release from the judge who had hammered him on sentencing
day.

if you're Luchese mobster Eugene (Boobsie) Castelle, you blame the lawyer who advised you to take the plea deal. You then
file a motion asking the trial judge to grant you a new trial on the grounds that you were denied the effective assistance of
counsel during your plea negotiation.

While Castelle has no one to blame but himself for being stuck in federal prison with a release date of September 10, 2025
instead of at home in Staten Island, his new appeal is doing better than he really has any right to expect.

Manhattan Judge Alvin Hellerstein ruled this week that his pro se motion “should not be summarily dismissed as being without
merit." He ordered prosecutors to respond to Boobsie's filing within 60 days. He also directed Castelle's trial attorney Gerald
McMahon to respond to his former client's assertions within 30 days, "under cath."

Judge Alvin HellerstéinCastelle's version is this: He claims that he rejected the plea deal after McMahon advised him that if he

 

 
Case 1:18-cr-00015-AKH Document 776 Filed 08/11/21 Page 14 of 19
were convicted of illegal gambling and racketeering, but acquitted of extortion, as he was, "he faced a guidelines sentence of 33
to 41 months imprisonment," not the 51-to-63 months guidelines that Hellerstein came up with on sentencing day.

Had McMahon “accurately advised movant,” Castelle argued in his 17-page filing, "he would have accepted the government's 8
to 14 month plea offer."

Boobsie didn't mention that he was also not happy about the judge's decision to sentence him to 14 months more than his own
recommended maximum prison term.

Contacted by Gang Land, the usually outspoken McMahon did not disappoint. He ripped the judge for his "senseless"
guidelines finding, as well as his rulings at the trial, and Castelle for being less of a man than he always thought he was during
the years he has known and represented him..

The difference between McMahon's 33-to-41 estimate and the judge's ruling of 51-63 months, McMahon said, was Hellerstein's
"totally absurd” decision to "credit Castelle with extorting a gambling co-defendant that he was never even accused of extorting
at any time," and adding points to his guidelines calculations.

Gerald McMahon"Pretending to be a great jurist who protects defendants’ rights, Hellerstein says | should submit an affidavit
under oath," said McMahon, who has already filed a one-page declaration stating that he advised Castelle that he "was facing
approximately 33 to 41 months' if convicted of the gambling and racketeering but “acquitted of extortion."

“IF he is so solicitous of a defendant's rights," McMahon said, "the judge should have allowed me to cross examine (turncoat
mobster John) Pennisi about bealing his girlfriend nearly to death for fooling around with Castelle. Instead," the lawyer
continued, "he restricted my questioning of Pennisi and my closing arguments to the jury about the lowlife gangster."

"Too bad he didn't think about that during the trial," McMahon said.

"All | have to say about Mr. Castelle is that 1 am disappointed," said the lawyer. "I thought he was more of a man than that."

 
Case 1:18-cr-00015-AKH Document 776 Filed 08/11/21 Page 15 of 19
Case 1:18-cr-00015-AKH Document 776 Filed 08/11/21 Page 16 of 19

 
Case 1:18-cr-00015-AKH Document 776 Filed 08/11/21 Page 17 of 19

   

é
Jf
é

é

Sf; ’
(Le
ewe’ . oes: o AL IA, Wa wif
YOM AKT f

 

£

fll

f

fo fi

OS

~—

se
nesta

 
Case 1:18-cr-00015-AKH Document 776 Filed 08/11/21 Page 18 of 19

EMERGENCY INDIVIDUAL RULES OF THE
HONORABLE ALVIN K, HELLERSTEIN
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Effective May 18, 2020

In light of the public health emergency associated with COVID-19, these rules supplement
Judge Hellerstein’s standard Individual Rules. Pending further order of the Court:

1. Judge Hellerstein’s Individual Rules 1.A, 1.B, and 2.F, to the extent they request courtesy
copies of motions and pleadings, are suspended. Counsel shall not send courtesy copies to
Chambers. Filing via the Electronic Case Filing (“ECF”) system suffices.

2. All correspondence with the Court shall be submitted via ECF.

3. All proceedings will be conducted remotely. Prior to scheduled proceedings, the Court will
provide notice of the procedure for telephonic or video conferencing.

4. In civil cases requiring a new or amended case management plan, the parties shall submit a
proposed case management plan via ECF by the Wednesday preceding the next scheduled

conference. The case management plan shall use the form attached to Judge Hellerstein’s
Individual Rules.

 
 

Evucene Cc ASVEWE ~O0622— ~TU S&S
ket Da Sey

53% * En Be Pook QD

SA nBuny CY OGY |

pro se

eaeeen ee

C*\ ete

L\S DISTR oO Wo
QootWcan 1D Dvetarcy oS SM
: Soo Cae\ Ser
, So\ SS L6607]

Case 1:18-cr-00015-AKH Document 776 Filed 08/11/21 Page 19 of re

 

Sly ag
